DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Examiner acknowledges the reply filed 04/11/2022. Claims 19, 78, 155, 193, and 195-199 were amended. No claims were newly added. Claims 1-18, 21-53, 55-75, 80-85, 87, 88, 90, 92, 95-154, 157-192 and 200 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 155 and 156 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 155, the new matter is “said guiding member intersects with the housing at a first angle, wherein said guiding member guides the injection device to the target surface at the first angle” (lines 4-5). Specifically, the original disclosure lacks written description support for the guiding member “intersect[ing]” with the housing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19, 20, 76, 77, 78, 79 and 89 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imling et al (U.S. Pat. 6,203,499 B1, hereinafter “Imling”).
Regarding claim 19, Imling discloses a positioning apparatus (combination of needle guide 10 and ultrasonic imaging probe 12); see Fig. 1) for guiding an injection device 22 relative to a target surface 24 (Fig. 1), the apparatus comprising: 
a housing comprising a body 30 (Fig. 2a) having a generally conical shape, said body comprising a base portion (see annotated Fig. 1, below), an apex portion  (see annotated Fig. 1, below), an outer surface (i.e., the outer periphery of the body 30; see Fig. 1) and an inner surface (such as a surface that partially defines a slot 44), wherein an aperture is defined at the apex portion (not labeled, but understood to be the opening through which an injection device, i.e., needle 22 exits the housing), said apex portion configured to contact the target surface, wherein a diameter of the base portion is greater than the diameter of the apex portion (see annotated Fig. 1, below); and 
a channel (i.e., slot 44) disposed adjacent to the inner surface (i.e., the channel is the slot itself partially defined by the inner surface), the channel terminating at the aperture in the apex portion, the channel configured to receive an injection device, such as the injection device 22, wherein a predetermined angle (shown in Fig. 1 to be 15, 30 or 45 degrees) is formed between a longitudinal axis of the channel and a longitudinal axis of the outer surface defined between the base portion and the apex portion, such that when the outer surface of the body is positioned against the target surface, the injection device contacts the target surface through the aperture at the predetermined angle (see Fig. 1 illustrating the needle inserted through the housing body 30 of the apparatus to contact the target surface 24 at the angle determined by the needle’s position within the channel 44).


    PNG
    media_image1.png
    542
    817
    media_image1.png
    Greyscale

Imling, Fig. 1, Annotated to illustrate apex portion and base portion.

Regarding claim 20, Imling discloses that the predetermined angle comprises an angle less than 90 degrees (see Fig. 1 showing the angle can be between 15 degrees and 45 degrees).
Regarding claim 76, Imling discloses a sensor 16 (Fig. 1) associated with the housing and/or the injection device, said sensor configured to detect a condition of the housing and/or the injection device based on a condition detected by the sensor (see col. 4, lines 17-25 disclosing that the sensor 16 detects the position of the injection device 22).
Regarding claim 77, Imling discloses that the condition comprises an orientation, a position, a location, a temperature, a use, a correct angle, an incorrect angle, a correct use, an incorrect use, or a combination thereof, of the housing and/or the injection device (i.e., the detected position appears to also implicitly convey information relating to orientation, position, location, use, correct or incorrect angles and correct or incorrect uses).
Regarding claim 78, Imling discloses that the positioning apparatus and/or the injection device is associated with an information sending, detecting and/or receiving component (such as a diagnostic imaging system as disclosed in col. 4, line 19) configured to receive information or send information about the injection device and/or the housing related to a condition of the injection device and/or the housing, and further comprises at least one of: a signal output component, a microprocessor, a storage medium component, and a power source (i.e., the diagnostic imaging system is interpreted to have at least a signal output component, a microprocessor and a power source in order to function properly, and the diagnostic imaging system received information from the sensor 16 regarding the position of the injection device 22).
Regarding claim 79, Imling discloses that the positioning apparatus senses and records a use of the positioning apparatus and/or the injection device (see col. 4, lines 116-26 disclosing that the positioning apparatus includes a probe 12 that senses the position of the injection device 22 using transducer 16 while the injection device 22 is used, and then transmits this information back to the ultrasonic diagnostic imaging system; in order to send the information, a skilled artisan would understand that the sensed information is recorded after it is sensed).
Regarding claim 89, Imling discloses that wherein the condition comprises an error condition, a correct usage of the positioning apparatus and/or the injection device, and/or an input sensed by the positioning apparatus and/or the injection device (e.g., the condition, such as the position of the needle, indicates the correct usage of the positioning apparatus and injection device, so that the user may adjust the injection device 22 if the desired position is not indicated; see col. 4, lines 49-52).

Claim 155 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brown et al (U.S. Pub. 2012/0016312 A1, hereinafter “Brown”).
Regarding claim 155, Brown discloses a positioning apparatus 100 (Fig. 1A) for guiding an injection device relative to a target surface having a representative plane, the apparatus comprising: 
a housing 110 (Fig. 3A) comprising a stabilizing surface (such as the underside of the housing 110 illustrated in Fig. 4A), a guiding member 120 (Fig. 3A) configured to receive and guide an injection device 102 (Fig. 4B) to a target surface, said guiding member 120 intersects with the housing at a first angle (see Fig. 4B illustrating the angle at which the injection device 102 is situated to the planar surface of the target area where the stabilizing surface rests; see also para [0027] disclosing that the guiding member 120 may be angled or non-parallel with respect to an external surface, such as the underside; and the guide member 120 implicitly “intersects” the housing by being a channel through the housing), wherein said guiding member 120 guides the injection deice to the target surface at the first angle (i.e., the injection device is inserted into the guiding member 120 and so it follows the angle of the guiding member 120 relative to the target surface),
wherein the housing comprises a first receiving member and a second receiving member (members 114; see Fig. 3A), the first and second receiving members each configured to receive a first and second finger of a user, respectively, and 
wherein when the stabilizing surface is against the target surface, the first and second receiving members are used to manipulate the apparatus at the target location (see para [0033] disclosing that the members 114 are recesses on one of more sides of the guiding member 120 that provide a grip for the fingers of a medical practitioner or other user to “handle the base”; this is understood to include manipulating the apparatus at the target location).
Regarding claim 156, Brown discloses that wherein the stabilizing surface comprises a flexible material (see para [0036] disclosing that the base material, which includes the stabilizing surface, is preferably made of a flexible material such as silicone).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Imling et al (U.S. Pat. 6,203,499 B1), in view of Ng (U.S. Pat. 5,100,387, hereinafter “Ng”).
Regarding claim 54, it is noted that Imling does not appear to disclose the claimed attachment component.
Ng discloses a positioning apparatus 150 (Fig. 9) for guiding an injection device 10 (Fig. 8) relative to a target surface having a representative plane, a housing defining a channel 120 (Figs. 8-9) wherein said housing comprises a stabilizing surface 101 (Figs. 8-10) configured to abut the target surface to stabilize an injection according to said first angle, and at least a portion of the stabilizing surface comprises an attachment component, such as an adhesive pad 111 (Fig. 9) configured to removably affix at least the portion of the stabilizing surface to the target surface.
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Imling according to the teaching in Ng, in order to more stably secure the positioning apparatus to the skin.

Claim 86 is rejected under 35 U.S.C. 103 as being unpatentable over Imling et al (U.S. Pat. 6,203,499 B1) in view of Jenkins et al (U.S. Pub. 2009/0171184 Al, hereinafter "Jenkins").
Regarding claim 86, it is noted that Imling does not appear to disclose pre-programmed information about an injection device and/or a medicament. 
Jenkins discloses a positioning apparatus for a medical instrument, comprising a unique identification component such as a label or tag (para [0073]) which comprises information about a medicament, configured to be read by a unique identification reader associated with the injection device. The information to be read is interpreted to be preprogrammed information about the medicament.
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Imling according to the teaching in Jenkins, in order to ensure that the correct medication was delivered to the patient during use of the positioning apparatus.

Claims 91, 93 and 94 are rejected under 35 U.S.C. 103 as being unpatentable over Imling et al (U.S. Pat. 6,203,499 B1) in view of Schoepp (U.S. Pub. 2013/0066232 A1, hereinafter “Schoepp”).
Regarding claim 91, it is noted that Imling does not appear to disclose that wherein the positioning apparatus and/or the injection device may provide instructions for using the positioning apparatus and/or the injection device, and wherein the microprocessor is configured to control a provision of the instructions for using the injection device and/or the positioning apparatus to a user and/or to provide an instruction to the user based on information detected and/or received by the information detecting and/or receiving component of the positioning apparatus and/or the injection device. 
Further, regarding claims 93 and 94, it is noted that Imling does not appear to disclose comprising a visual indicator configured to provide correct angular alignment of the injection device relative to the target surface when the injection device is aligned with the visual indicator. wherein the visual indicator comprises a light and/or a marking on the housing and/or the injection device.
Schoepp discloses a positioning apparatus for positioning an instrument in the body, comprising a sensor on the positioning apparatus that enables the positioning apparatus to be associated with an information sending, detecting and/or receiving component receive information or send information about the injection device and/or the housing, such as the angle of use, and to output a light or making based visual indicator to a display about an angle indication, related to a condition of the injection device and/or the housing, which can occur wirelessly. See paras [0032], [0035], [0036], [0041]-[0044], [0051]. Further, Schoepp discloses that the positioning apparatus and/or the injection device is configured to download or receive information from another device such as instructions for use processed by a microprocessor (para [0046)]).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Imling according to the teaching in Schoepp, in order to provide more specific information about the proper location of the injection device 22 and to control the instrument automatically.

Claim 193 is rejected under 35 U.S.C. 103 as being unpatentable over Inkpen et al (U.S. Pub. 2001/0044606 A1) in view of Mathias (U.S. Pat. 7,566,327 B2, hereinafter “Mathias”).
Regarding claim 193, Inkpen discloses an injection assistive apparatus for guiding an injection device relative to a target surface having a representative plane, the apparatus comprising: 
a housing 2 (Fig. 1a) defining a channel 14 (Fig. 1a) configured to receive an injection device 5 (Fig. 1a) configured to form an angle between a longitudinal axis of the channel and the representative plane of the target surface (such as an angle of 90 degrees in Figs. 1a-1b and less than 90 degrees in Fig. 4), so as to guide the injection device through the channel to the target surface at the angle (see Fig. 1b and Fig. 4b), wherein the housing comprises a body comprising a distal end and a proximal end and defines a longitudinal opening for receiving an injection device into the channel; 
a guiding shuttle 3 (Fig. 1a) associated with the housing configured to receive at least a portion of the injection device (as shown in Fig. 1a), wherein the guiding shuttle moves relative to the housing in a first direction toward the target surface (as shown in Fig. 1b or 4b) and in a second direction away from the target surface (as shown in Fig. 1a or 4a; it is interpreted that the guiding shuttle can move in either direction)so as to guide the injection device along the longitudinal axis of the channel; and 
a base 4 (shown in Fig. 1a and described in para [0023] as a “frusto-conical base 4”) associated with the body distal end comprising a base open region (where the base is open to contact the target surface of the skin).
It is noted that Inkpen does not appear to disclose at least one flap portion extending from the base open region, wherein the at least one flap portion folds from an open state to a closed state to shield a needle associated with the injection device.
Mathias discloses an injection assistive apparatus having a base 58 (Fig. 10) and a flap portion (i.e., end cap 80 and hinge 82 to which the end cap 80 connects with the base; see Fig. 10) extending from a base open region, wherein the at least one flap portion folds from an open state to a closed state to shield a needle associated with the injection device (i.e., the flap portion folds closed over the hinge to a closed state to shield a needle 12 within the device; see col. 5, lines 43-52).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Inkpen according to the teaching in Mathias, so as to provide a flap portion extending from the base open region, in order to close the opening to the base to prevent access to the interior of the needle which may be contaminated or pose a danger to the user.

Claims 193-196 are rejected under 35 U.S.C. 103 as being unpatentable over Inkpen et al (U.S. Pub. 2001/0044606 A1) in view of Lambert (U.S. Pat. 9,308,322 B2, hereinafter “Lambert”).
Regarding claim 193, Inkpen discloses an injection assistive apparatus for guiding an injection device relative to a target surface having a representative plane, the apparatus comprising: 
a housing 2 (Fig. 1a) defining a channel 14 (Fig. 1a) configured to receive an injection device 5 (Fig. 1a) configured to form an angle between a longitudinal axis of the channel and the representative plane of the target surface (such as an angle of 90 degrees in Figs. 1a-1b and less than 90 degrees in Fig. 4), so as to guide the injection device through the channel to the target surface at the angle (see Fig. 1b and Fig. 4b), wherein the housing comprises a body comprising a distal end and a proximal end and defines a longitudinal opening for receiving an injection device into the channel; 
a guiding shuttle 3 (Fig. 1a) associated with the housing configured to receive at least a portion of the injection device (as shown in Fig. 1a), wherein the guiding shuttle moves relative to the housing in a first direction toward the target surface (as shown in Fig. 1b or 4b) and in a second direction away from the target surface (as shown in Fig. 1a or 4a; it is interpreted that the guiding shuttle can move in either direction)so as to guide the injection device along the longitudinal axis of the channel; and 
a base 4 (shown in Fig. 1a and described in para [0023] as a “frusto-conical base 4”) associated with the body distal end comprising a base open region (where the base is open to contact the target surface of the skin).
It is noted that Inkpen does not appear to disclose at least one flap portion extending from the base open region, wherein the at least one flap portion folds from an open state to a closed state to shield a needle associated with the injection device upon the body distal end from the target surface. Inkpen does not disclose the flap portions as recited in claims 194-196. 
Lambert discloses an injection assistive apparatus having a base 202 (Fig. 2) and a flap portion 222 (Fig. 2) extending from a base open region, wherein the at least one flap portion 216, 218 folds from an open state to a closed state to shield a needle associated with the injection device upon removal of the body distal end from the target surface (see col. 5, lines 32-38 describing the flap portions which fold along a hinge 220 to attach to one another and shield the user from the sharp end 212 of the needle; it is understood that removing the body distal end from the target surface enables the user to manually actuate the flap portion to shield the needle). The flaps may be two segments 216 and 218 and may move distally, i.e., over the tip of the needle which is distal to their resting position shown in Fig. 2, from the open state to the closes state, locking to one another by a locking member such as a clip 524B/524A (Fig. 5), snap 424A/424b (Fig. 4) or hook and loop fabric (Fig. 12).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Inkpen according to the teaching in Lambert, in order to protect the user from the sharp tip of the needle (see Lambert at col. 1, lin3 53 to col. 2, line 10).

Claim 193 and 198 are rejected under 35 U.S.C. 103 as being unpatentable over Arce (U.S. Pat. 3,612,051, hereinafter “Arce”) in view of Mathias (U.S. Pat. 7,566,327 B2, hereinafter “Mathias”).
Regarding claim 193, Arce discloses an injection assistive apparatus for guiding an injection device relative to a target surface having a representative plane, the apparatus comprising: 
a housing (combination of base 32, body 10 and upper collar 11’; see Fig. 3) defining a channel (the open space within the housing 10; see Fig. 3) configured to receive an injection device 17 (Fig. 3) configured to form an angle between a longitudinal axis of the channel and the representative plane of the target surface (such as an angle of 90 degrees as illustrated in Fig. 3), so as to guide the injection device through the channel to the target surface at the angle, 
wherein the housing comprises a body 10 (Fig. 3) comprising a distal end and a proximal end and defines a longitudinal opening (i.e., the space within body 10; see Fig. 3) for receiving an injection device into the channel (see injection device illustrated with phantom lines); 
a guiding shuttle 13 (Fig. 3) associated with the housing configured to receive at least a portion of the injection device (as shown in Fig. 3, the guiding shuttle receives projections 18 of the injection device and a longitudinal channel within the guiding shuttle receives the barrel of the injection device), wherein the guiding shuttle moves relative to the housing in a first direction toward the target surface (as shown in Figs. 3-4, the shuttle is moved within the channel of the body 10 toward the target surface) and in a second direction away from the target surface (it is interpreted that the guiding shuttle can move in either direction) so as to guide the injection device along the longitudinal axis of the channel; and 
a base 32 (Fig. 3) associated with the body distal end comprising a base open region (i.e., the bottom opening of the base 32).
It is noted that Arce does not appear to disclose at least one flap portion extending from the base open region, wherein the at least one flap portion folds from an open state to a closed state to shield a needle associated with the injection device upon removal of the body distal end from the target surface.
Mathias discloses an injection assistive apparatus having a base 58 (Fig. 10) and a flap portion (i.e., end cap 80 and hinge 82 to which the end cap 80 connects with the base; see Fig. 10) extending from a base open region, wherein the at least one flap portion folds from an open state to a closed state to shield a needle associated with the injection device (i.e., the flap portion folds closed over the hinge to a closed state to shield a needle 12 within the device; see col. 5, lines 43-52) upon removal of the body distal end from the target surface (t is understood that removing the body distal end from the target surface enables the user to manually actuate the flap portion to shield the needle).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Carson according to the teaching in Mathias, so as to provide a flap portion extending from the base open region, in order to close the opening to the base to prevent access to the interior of the needle which may be contaminated or pose a danger to the user.
Regarding claim 198, Arce discloses two or more tabs 16 (Fig. 4) extending from the housing and positioned such that squeezing the two or more projections facilitates entry of the injection device into the channel (i.e., squeezing the two projections 16 away from one another, as illustrated in Fig. 8, facilitates entry of the injection device projections 18 into the guiding shuttle; see also col. 3, lines 2-17).

Claim 193, 199 and 200 are rejected under 35 U.S.C. 103 as being unpatentable over Carson et al (U.S. Pat. 5,241,969) in view of Mathias (U.S. Pat. 7,566,327 B2, hereinafter “Mathias”).
Regarding claim 193, Carson discloses an injection assistive apparatus for guiding an injection device relative to a target surface having a representative plane, the apparatus comprising: 
a housing (combination of guides 12 and holder 18; see Fig. 1) defining a channel (the space between guides 12; Fig. 2) configured to receive an injection device 42 (Fig. 1) configured to form an angle between a longitudinal axis of the channel and the representative plane of the target surface (such as an angle of 90 degrees in Figs. 3-7 but which may be altered as shown in Fig. 8), so as to guide the injection device through the channel to the target surface at the angle (see Figs. 3-4; the movement of handle 10 moves a shuttle 14 downward to also shift the holder 18 downward), wherein the housing comprises a body 18 (Fig. 1) comprising a distal end and a proximal end and defines a longitudinal opening 40 (Fig. 1) for receiving an injection device into the channel; 
a guiding shuttle 14 (Fig. 1) associated with the housing configured to receive at least a portion of the injection device (as shown in Fig. 1, the guiding shuttle receives the plunger 38 of the injection device 42), wherein the guiding shuttle moves relative to the housing in a first direction toward the target surface (as shown in Figs. 3-4) and in a second direction away from the target surface (it is interpreted that the guiding shuttle can move in either direction) so as to guide the injection device along the longitudinal axis of the channel; and 
a base 32 (Fig. 2) associated with the body distal end comprising a base open region (i.e., the bottom opening of the base 32).
It is noted that Inkpen does not appear to disclose at least one flap portion extending from the base open region, wherein the at least one flap portion folds from an open state to a closed state to shield a needle associated with the injection device upon removal of the body distal end from the target surface.
Mathias discloses an injection assistive apparatus having a base 58 (Fig. 10) and a flap portion (i.e., end cap 80 and hinge 82 to which the end cap 80 connects with the base; see Fig. 10) extending from a base open region, wherein the at least one flap portion folds from an open state to a closed state to shield a needle associated with the injection device (i.e., the flap portion folds closed over the hinge to a closed state to shield a needle 12 within the device; see col. 5, lines 43-52) upon removal of the body distal end from the target surface (t is understood that removing the body distal end from the target surface enables the user to manually actuate the flap portion to shield the needle).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Carson according to the teaching in Mathias, so as to provide a flap portion extending from the base open region, in order to close the opening to the base to prevent access to the interior of the needle which may be contaminated or pose a danger to the user.
Regarding claims 199 and 200, Carson discloses that the base is pivotable relative to the housing body to adjust the angle between a longitudinal axis of the channel and the representative plane of the target surface (see Fig. 8 and col. 5, lines 51-53).

Response to Arguments
Applicant's arguments filed in the Remarks on 04/11/2022 have been fully considered but they are not persuasive.
Under the “Response to Objections to the Claims” and “Response to Rejections Under 35 USC 112”, Applicant argued (pg. 8) that the objections and rejections under 35 U.S.C. 112 have been mooted by the claim amendments. This argument is found persuasive.
Under the “Response to Rejections Under 35 USC 102”, Applicant traversed the rejection of claims 19 and 20 as being anticipated by Inkpen. Applicant argued (pg. 8) that Inkpen fails to teach that “a diameter of the base portion is greater than the diameter of the apex portion”. 
The Inkpen reference has been withdrawn from the rejection of claims 19 and 20, rendering Applicant’s argument moot. A new ground of rejection, necessitated by the amendment, has been applied over Imling, which illustrates a housing with a base portion having a diameter that is greater than the diameter of an apex portion.
Under the same section, Applicant also traversed the rejection of claim 155 as being anticipated by Brown. Applicant argued (pg. 9) that Brown does not disclose that “the guiding member intersects with the housing at a first angle, wherein said guiding member guides the injection device to the target surface at the first angle.”
This argument is  not found persuasive because the guiding member of Brown is a channel which is formed through the housing of Brown. Thus, the guiding member necessarily “intersects” with the housing. The angle of intersection of the guiding member with the housing is the “first angle” along which the guiding member guides the injection device relative to the target surface, since the injection device is introduced along the channel defining the guiding member at the angle relative to the target surface.
Under the “Response to Rejections Under 35 USC 103”, Applicant traversed (pg. 11)  the rejection of claim 54 as being obvious over Inkpen in view of Ng. Examiner notes that this rejection has been withdrawn, and a new ground of rejection, necessitated by the amendment to independent claim 19, has been applied over Imling in view of Ng. 
Applicant further traversed (pgs. 11-12) the rejection of claims 76-79, 86, 89, 91, 93 and 94 over Inkpen in view of Schoepp and Jenkins. This argument is moot in view of the new ground of rejection, necessitated by the amendment to independent claim 19, over Imling.
Applicant further traversed (pgs. 12-14) the rejection of claim 193 over Inkpen in view of Mathias; traversed (pg. 14) the rejection of claims 193-196 over Inkpen in view of Lambert; traversed (pg. 15) the rejection of claims 193 and 198 over Arce in view of Mathias; and traversed (pgs. 15-16) the rejection of claims 193, 199 and 200 over Carson in view of Mathias.
Applicant argued that neither Mathias nor Lambert, applied as secondary references, disclose the at least one flap portion that folds from an open state to a closed state to shield a needle associated with the injection device “upon removal of the body distal end from the target surface”. 
This argument is not found persuasive. It is noted that the limitation “the at least one flap portion that folds… from an open state to a closed state…upon removal from the body distal end from the target surface” encompasses both an automatic and a manual folding of the at least one flap portion upon removal of the body distal end from the target surface. The language does not limit the folding of the flap to an automatic movement, nor is there any structure in the claims that enables automatic folding of the flap portion upon removal of the body distal end from the target surface in a manner that distinguishes the claimed flap portion from the flap portions of Mathias or Lambert. Further still, Applicant’s original disclosure does not contain any written description of automatically folding the at least one flap portion from an open state to a closed state to shield the needle associated with the injection device upon removal of the body distal end from the target surface.
In the prior art of both Mathias and Lambert, the flap portion can be actuated manually upon removal of the body distal end from the target surface in order to shield the needle associated with the injection device. Thus, the rejections of claims 193-196 and 198-200 are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                            
07/21/2022